Citation Nr: 1603751	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  14-22 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to March 3, 2011, for the award of a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	A. Rutz, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from February 1988 to February 1992.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Indianapolis, Indiana, Regional Office (RO) which, in pertinent part, denied a TDIU.  In March 2013, the RO, in pertinent part, granted a TDIU and effectuated the award as of March 3, 2011.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The issue of an effective date prior to September 25, 2009, for the award of a TDIU on an extra-schedular basis is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to a TDIU was received by VA on August 26, 2009.  

2.  As of September 25, 2009, service connection was in effect for PTSD evaluated as 50 percent disabling; left knee sprain residuals with degenerative osteoarthritis evaluated as 10 percent disabling; right ankle sprain residuals with right calcaneal arthritis evaluated as 10 percent disabling; irritable bowel syndrome evaluated as 10 percent disabling; and tinnitus evaluated as 10 percent disabling.  The Veteran had a combined 70 percent evaluation on that date.  

3.  The Veteran's service-connected disabilities alone have rendered him demonstrably unable to secure and retain substantially gainful employment since September 25, 2009.  
CONCLUSION OF LAW

An effective date of September 25, 2009, for the award of a TDIU is warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.340, 3.341, 3.400, 4.16(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board grants September 25, 2009, as the effective date for the award of a TDIU and remands the issue of entitlement to an effective date prior to September 25, 2009, for the award of a TDIU on an extra-schedular basis to the AOJ for additional action.  Therefore, no discussion of VA's duty to notify and to assist is necessary.  


II.  Earlier Effective Date for the Award of a TDIU

A.  Historical Review

VA clinical documentation dated in August 2009 relates that the Veteran was hospitalized with "suicidal ideations with plan to take an entire bottle of Klonopin."  The Veteran presented a history of "short employments mostly due to arguments with his employers where he lost his temper; "difficulty trusting others;" and "he keeps everything bottled up which is why he has a tendency to lose his temper."  The Veteran was noted "to have employment hearing on Friday at 1 pm to determine if he can keep his job."  The Veteran was diagnosed with major depressive disorder, a "[history] of PTSD," and "[ruleout] anxiety disorder."  

A September 2009 Notice of Personnel Action (OPM Standard Form 50) reports that the Veteran was removed from his employment as a health technician at a VA medical center (VAMC) effective as of September 18, 2009, due to inappropriate behavior including disrespectful conduct toward a charge nurse; creating a disruption in the work place; and failure to follow instructions which led to delay in patient care.  

An October 2009 Report of Contact (VA Form 119) states that the Veteran filed an August 26, 2009, informal claim which he clarified sought service connection for a number of disorders including posttraumatic stress disorder (PTSD) and a TDIU.  The Veteran's August 26, 2009, informal claim is not of record and was apparently lost or misfiled through no fault of the Veteran.  

An April 2010 written statement from the Veteran's treating VA physician indicates that: he had treated the Veteran "since early 2009;" the Veteran "has been suffering from a variety of chronic disorders that have been difficult to manage and that have been affecting his ability to work effectively;" and "it is my medical opinion that [the Veteran] is unable to work in any setting because of these medical conditions and it appears that he will be unable to do so for the foreseeable future."  

In October 2010, the RO established service connection for PTSD; assigned a 50 percent evaluation for that disability; and effectuated the award as of September 25, 2009.  

The Board observed that, as of September 25, 2009, service connection was in effect for PTSD evaluated as 50 percent disabling, left knee sprain residuals with degenerative osteoarthritis evaluated as 10 percent disabling; right ankle sprain residuals with right calcaneal arthritis evaluated as 10 percent disabling; irritable bowel syndrome evaluated as 10 percent disabling; and tinnitus evaluated as 10 percent disabling.  The Veteran had a resulting combined 70 percent rating on that date.  
In February 2011, the RO denied entitlement to a TDIU.  In March 2011, the Veteran submitted a NOD with the decision.  The Veteran's NOD was received by the RO on March 3, 2011.  In March 2013, the RO increased the evaluation for the Veteran's PTSD from 50 to 70 percent disabling; granted a TDIU; and effectuated the awards as of March 3, 2011, the date of receipt of the Veteran's March 2011 NOD.  

B.  Effective Date

The Veteran asserts that the award of a TDIU should be effectuated as of either September 18, 2009, or September 19, 2009.  In the Veteran's June 2014 substantive appeal, the Veteran's attorney concurrently requested that the award of a TDIU be effectuated as of September 18, 2009 and September 19, 2009, as "VA received evidence of unemployability associated with [the Veteran's] PTSD in 2009, around the time [the Veteran] lost his final job from the VA."  

Unless otherwise specifically provided in Chapter 51 of Title 38 of the United States Code, the effective date of an award based on a claim for increased compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of application therefor.  38 U.S.C.A. § 5110(a).  An award of increased compensation to include entitlement to a TDIU will be generally effective as of the date of claim or the date entitlement arose, whichever is later.  An increase in disability compensation shall be effective on the earliest date as of which it is factually ascertainable that an increase in disability had occurred if an application is received within one year from such date.  Otherwise, the effective date shall be the date of receipt of the Veteran's claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  

Total ratings for compensation purposes may be assigned where the combined schedular rating for the Veteran's service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to render the Veteran unemployable without regard to either his advancing age or the presence of any nonservice-connected disorders.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  The existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of their service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra- schedular consideration all cases of veterans who are unemployable by reason of their service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).  

The Veteran asserts that his service-connected PTSD caused his termination from his VA employment, the last job which he held, on September 19, 2009, and rendered him unable to secure and follow any form of substantially gainful employment after that date.  The Veteran was hospitalized for suicidal ideation with a plan in August 2009 and the Veteran's treating VA physician has wholly substantiated his contentions as to his unemployability after September 19, 2009.  The Veteran submitted a claim for both service connection for PTSD and a TDIU which were received by VA on August 26, 2009.  Service connection for PTSD evaluated as 50 percent disabling was established as of September 25, 2009.  As of that date, the Veteran met the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).  Therefore, the Board concludes that appropriate effective date for the award of a TDIU is September 25, 2009, the date entitlement arose.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  
The issue of the Veteran's entitlement to an effective date prior to September 25, 2009, for the award of a TDIU on an extra-schedular basis will be addressed in the Remand portion of this decision below.  


ORDER

An effective date of September 25, 2009, for the award of a TDIU is granted subject to regulations governing the award of monetary benefits.  


REMAND

The Board has determined that the Veteran's claim of entitlement to an effective date prior to September 25, 2009, for the award of a TDIU on an extra-schedular basis should be submitted to the Director of Compensation and Pension for consideration under 38 C.F.R. § 4.16(b).  The Board notes that it is precluded from assigning a TDIU on an extra-schedular rating in the first instance.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (the Court indicated that to order the Board to make an extra-schedular rating assignment was contraindicated by prior case law, in that "[t]he regulatory provision interpreted in Floyd is less directory than the one contained in § 4.16(b)").  

Accordingly, the case is REMANDED for the following action:

The AOJ should submit the Veteran's claim for an effective date prior to September 25, 2009, for the award of a TDIU on an extra-schedular basis to the Director of Compensation and Pension for extra-schedular consideration under 38 C.F.R. § 4.16(b).   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


